IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ARK WILLIAM CUTLER,                                     No. 69110
                 etitioner,
                 S.
                 HE STATE OF NEVADA                                            FILED
                 EPARTMENT OF CORRECTIONS;                                     FEB 0 2 2016
                 ASA GRANDE TRANSITIONAL
                 OUSING; LT. SCALEY: AND CCSII
                 ODNEY KEITH,
                 espondents.

                                     ORDER DISMISSING PETITION

                            Cause appearing, petitioner's motion for voluntary dismissal
                 f this petition is granted. This petition is dismissed. 1
                            It is so ORDERED.

                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K. LINDEMAN

                                                             BY:


                      Mark William Cutler
                      Attorney General/Carson City




                     'In light of this order, • petitioner's motion to proceed in forma
                 auperis is denied as moot.

 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (01.1947
                                                                                 I b-OSSILS